UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7401



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EUGENE ROBERT RICE,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CR-99-513; CA-03-2881)


Submitted:   February 11, 2005             Decided:   March 1, 2005


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene Robert Rice, Appellant Pro Se. Lynne Ann Battaglia, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eugene Robert Rice, a federal prisoner, seeks to appeal

the district court’s order denying relief on his 28 U.S.C. § 2255

(2000) motion to vacate his conviction and sentence, and the

court’s subsequent denial of his motion to reconsider, pursuant to

Fed. R. Civ. P. 60(b).     An appeal may not be taken from the final

order in a habeas proceeding unless a circuit justice or judge

issues a certificate of appealability.              28 U.S.C. § 2253(c)(1)

(2000); Reid v. Angelone, 369 F.3d 363, 370 (4th Cir. 2004)

(applying the COA requirement to appellate review of the denial of

a Rule 60(b) motion).       A certificate of appealability will not

issue    for   claims   addressed    by   a   district      court   absent   “a

substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this standard by

demonstrating that reasonable jurists would find both that his

constitutional    claims   are   debatable    and    that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Rice has not made the requisite showing.




                                    - 2 -
Accordingly, we deny a certificate of appealability and dismiss the

appeal.*

              Additionally, we construe Rice’s notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion.             See Winestock, 340 F.3d at 208.               In

order to obtain authorization to file a successive § 2255 motion,

a prisoner must assert claims based on either:                 (1) a new rule of

constitutional law, previously unavailable, made retroactive by the

Supreme      Court   to     cases    on    collateral    review;    or   (2)     newly

discovered evidence sufficient to establish that no reasonable fact

finder     would     have     found       the   movant    guilty.        28    U.S.C.

§§ 2244(b)(3)(C), 2255 (2000). Rice’s claims do not satisfy either

of   these    conditions.           Therefore,    we     decline    to   grant    Rice

authorization to file a successive § 2255 motion.

              We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                          DISMISSED




      *
      Regarding the order denying Rice’s Rule 60(b) motion, we find
that the court should have dismissed the motion for lack of
jurisdiction as a successive motion.        See United States v.
Winestock, 340 F.3d 200, 206-07 (4th Cir.), cert. denied, 124 S.
Ct. 496 (2003). Nonetheless, the order is not appealable because
Rice   cannot   establish   entitlement   to   a   certificate   of
appealability. See Reid, 369 F.3d at 368-69.

                                          - 3 -